Title: To John Adams from John Cruft, 29 June 1799
From: Cruft, John
To: Adams, John



Sir
Boston June 29 1799

Inclosed is the letter as well as an extract of mine, which were forwarded to the secretary of the Navy in Decr. last, by my Brother respecting my appointment, at which time I had not the Knowledge of Lieutenants, ranking equall, which I hope your excellency will excuse, as I have this day forwarded on to the secretary, the oath of allegiance which I have subscribd my name to. I have the / Honor to be / Sir / Yr. mt. Obt. Hle. St.
John Cruft